MEMORANDUM**
Anil Kumar Gupta appeals the sentence imposed following his guilty plea to two counts of wire fraud (18 U.S.C. § 1343) in District Court Case No. CR-02-085PMP(PAL) and one count of conspiracy (18 U.S.C. § 371) in District Court Case No. CR-01-220-PMP(RJJ). . Gupta contends that the district court erred in denying his motion for a downward departure due to the harshness of conditions under which Gupta was forced to live while a federal detainee at the North Las Vegas Detention Center. We lack jurisdiction because Gupta knowingly and voluntarily waived his right to appeal. United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000).
These appeals are DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.